Citation Nr: 0218502	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an extension of the delimiting date for 
Chapter 30 education benefits.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 2001 decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.


REMAND

A preliminary review of the veteran's claims folder 
reveals that the veteran requested a personal hearing at 
the local RO in January 2002.  A statement of the case was 
issued in August 2002, acknowledging that the veteran had 
requested a personal hearing; however, the record does not 
reflect that the hearing was ever scheduled and/or held.  
Additionally, there is no evidence of record suggesting 
that the veteran has withdrawn his request for a hearing 
at the local office.  Accordingly, this matter must be 
remanded to the RO so that the veteran may be scheduled 
for the requested hearing.

Therefore, please perform the following action:

Schedule the veteran for a personal 
hearing before an RO Hearing Officer as 
requested by the veteran in January 
2002.

When the development requested has been completed, the 
case should again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit sought is not 
granted, the veteran should be furnished a Supplemental 
Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit 
any additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




